 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                   )         Case №: 1:06-CR-00342-LJO
                                                 )
 9                   Plaintiff,                  )                     ORDER
                                                 )                APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   LUKE SCARMAZZO,                             )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable

16   to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
17   interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED appointing Ann mcGlennon to represent the above defendant
19
     in this case effective nunc pro tunc to December 13, 2019.
20
            . This appointment shall remain in effect until further order of this court.
21
22
23   IT IS SO ORDERED.

24      Dated:     December 19, 2019                          /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28


     ORDER APPOINTING COUNSEL                          1
